                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

SCOTT M. CROWLEY,                                 )
                                                  )
               Plaintiff,                         )
                                                  )
       v.                                         )           No. 1:19-cv-00198-SRC
                                                  )
U.S. MARSHAL, et al.,                             )
                                                  )
               Defendants.                        )

                                MEMORANDUM AND ORDER

       This matter is before the Court on the motion of plaintiff Scott M. Crowley to voluntarily

dismiss his case. (Docket No. 6). In the motion, plaintiff asks the Court to “voluntarily dismiss his

Title 42 sec. 1983 lawsuit against the above named defendants.”

       The Court construes plaintiff’s motion as a notice of dismissal pursuant to Rule 41(a) of

the Federal Rules of Civil Procedure, and will allow plaintiff to dismiss his case without prejudice.

See Fed. R. Civ. P. 41(a)(i) (stating that the plaintiff may dismiss an action by filing “a notice of

dismissal before the opposing party serves either an answer or a motion for summary judgment”).

The dismissal will not count as a “strike” under 28 U.S.C. § 1915(g). Plaintiff’s pending motions

for leave to proceed in forma pauperis (Docket No. 2), to appoint counsel (Docket No. 3), and to

sever and dismiss defendant Stolzer (Docket No. 5) will be denied as moot.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion to voluntarily dismiss his case

(Docket No. 6) is GRANTED.

       IT IS FURTHER ORDERED that this action is DISMISSED without prejudice. A

separate order of dismissal will be entered herewith.
       IT IS FURTHER ORDERED that plaintiff’s pending motions for leave to proceed in

forma pauperis (Docket No. 2), to appoint counsel (Docket No. 3), and to sever and dismiss

defendant Stolzer (Docket No. 5) are DENIED AS MOOT.

       IT IS FURTHER ORDERED that an appeal from this dismissal would not be taken in

good faith.

       Dated this 28th day of January, 2020.




                                               STEPHEN R. CLARK
                                               UNITED STATES DISTRICT JUDGE




                                               2
